UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6473


ANTHONY DOVE,

                     Plaintiff - Appellant,

              v.

PAUL L. JONES,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:16-ct-03183-D)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Dove, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Dove appeals the district court’s order dismissing as frivolous his 42

U.S.C. § 1983 (2012) action under 28 U.S.C. § 1915(e)(2)(B)(i) (2012).          We have

reviewed the record and find that the appeal is frivolous. Accordingly, we dismiss the

appeal for the reasons stated by the district court. See Dove v. Jones, No. 5:16-ct-03183-

D (E.D.N.C. Mar. 23, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             DISMISSED




                                            2